PER CURIAM.
Appellant challenges the final judgment for damages based upon the breach of a commercial lease. We reverse and remand the judgment for the limited purpose of resolving a factual dispute regarding the payment of the rent due for the month of September 2010. We further instruct the trial court to reserve jurisdiction to address any post-judgment accounting if Ap-pellee is able to relet the premises within the term of the lease. See Horizon Med. Grp., P.A. v. City Ctr. of Charlotte Cnty., Ltd., 779 So.2d 545 (Fla. 2d DCA 2001). In all other respects, the judgment is affirmed.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
GRIFFIN, PALMER and TORPY, JJ„ concur.